Citation Nr: 0835415	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
gastrectomy, currently rated as 40 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board notes that the veteran's claim was remanded during 
October 2007 for an additional VA examination, among other 
things.  However, the VA examination report proffered does 
not comment on the various symptomatology described in the 
remand order, nor were any objective tests conducted.  In 
fact, the veteran's weight appears to have been estimated, 
and no blood work to determine the presence of anemia was 
conducted.  The examiner noted the veteran's weight of 130 to 
135 was stable for him, but review of the file notes the 
veteran's weight has fluctuated from 146 pounds in June 2004, 
to 154 pounds in October 2004, to 130 pounds in March 2007.  
However, it was noted that the veteran suffered from 
depression and reported having no appetite, and that his 
dumping syndrome had improved or was mild.  In addition, the 
examiner noted there was no evidence of malnutrition, but did 
not address the outpatient treatment reports noting that the 
veteran suffered from a severe vitamin D deficiency in May 
2007.  Thus, the veteran must be afforded an additional VA 
examination to determine the current severity of his 
residuals of gastrectomy.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the U.S. Court of Appeals for Veterans Claims 
vacated and remanded a Board's decision because it failed to 
ensure that the RO achieved full compliance with specific 
instructions in a Board remand).

The Board also notes that the outpatient treatment records in 
the file indicate the veteran has undergone lab work, 
apparently including CBC workups.  However, none of the 
results regarding such are in the file.  Thus, such records 
should be associated with the claims file.

Finally, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  On remand, a letter 
consistent with the holding in Vazquez-Flores should be 
issued. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a Veterans Claims 
Assistance Act (VCAA) notice in accordance 
with Vazquez-Flores, which advises the 
veteran that to substantiate a claim for a 
higher rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain copies of the veteran's lab 
tests from the Allentown Outpatient Clinic 
dating since March 2004.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of gastrectomy with dumping 
syndrome.  The claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed, 
including obtaining the veteran's current 
weight, and lab work to determine the 
presence of anemia.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

a.  The examiner should indicate whether 
the veteran suffers from the following 
as a result of his service connected 
gastrectomy: nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, or 
weight loss with malnutrition and 
anemia. 

b.  The examiner should comment on 
whether the veteran's weight loss from 
154 pounds in October 2004 to 130 pounds 
in March 2007 is due to the service 
connected gastrectomy or to unrelated 
factors.

c.  The examiner should indicate whether 
the vitamin D deficiency noted in 
outpatient treatment records is 
consistent with a finding of 
malnutrition.

4.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


